Peck, J.
(concurring in part). I concur in the conclusion of the court at Special Term and in the conclusion of this court that Matter of Lindgren (293 N. Y. 18) requires an affirmance of the order in this case. I prefer not to join in the opinion of the court insofar as it' discusses the question of estoppel to challenge a void foreign decree of divorce as between the parties thereto who have purported to submit themselves to the jurisdiction of the court granting the decree. Suffice it to say that, *64in view of the latest decision on this subject by the Court of Appeals in Querze v. Querze (290 N. Y. 13), I regard the question as at least an open one in this State, if indeed it is not settled against the existence of such estoppel.
Mabtin, P. J., Cohn and Callahan, JJ., concur with Van Voobhis, J.; Peck, J., concurs in part in opinion.
Order unanimously affirmed, with $20 costs and disbursements. [See post, p. 757.]